DAVY, J.
(dissenting). This action was tried in the county court of Monroe county before a jury, and a verdict was rendered in favor of the defendant. A motion for a new trial was made by the plaintiff upon all the grounds stated in section 999 of the Code of Civil Pro- ■ cedure, which was denied, and the plaintiff appeals to this court from both the judgment and order. The plaintiff is a merchant residing and doing business in the city of Philadelphia. On the 31st day of *393January, 1900, Mrs. Alice M. Weaver, wife of the defendant, went to Philadelphia to attend the wedding of her husband’s brother, and while there she called at the store of the plaintiff, saw the assistant credit man, Mr. Alfred G. Clay, and asked permission to open an account, so she could purchase goods from time to time, and have the same charged to her. At this interview she was questioned by Mr. Clay as to her financial responsibility, and she said that her husband was -Simon J. Weaver, a member of the firm of Weaver, Palmer & Richmond, of Rochester, N. Y. Mr. Clay replied that the commercial rating of the firm was sufficient to warrant the plaintiff in opening an account and giving her the credit asked for. He gave her an identification coin to facilitate purchasing, and thereafter, during her visit in Philadelphia, and up to March, 1900, she purchased goods at different times of the plaintiff. Early in July she paid for all of these purchases. On the 14th day of July, 1900, she was in Philadelphia, and again went to the store of the plaintiff, and presented the identification coin for the purpose of purchasing more goods. She met Mr. Clay, who remembered her, and said that the time had been so long since she received the coin that she had better have a new one, which was given to her. Prior to this time Mr. Clay had sent her a statement, asking her to pay the previous bill. She wrote him that she was ill, and could not attend to it at that time. She did pay it, however, before she purchased goods in July. When the account was again opened in her name, she purchased goods of the plaintiff from that time until the 30th of July, igoo, amounting in all to the sum of $101.55. The bills were made out in her name, and sent to her, and the whole account was paid by her, except the balance of $51.55, for which sum this action was brought. It appears that all the payments on the account were made by her personal check. The defendant did not know of these purchases until the 8th day of May, 1901,—nearly a year after the goods were sold,—when he received a letter from Mr. Clay and the bill for the balance due the plaintiff. In April, 1900, she incurred a bill' of $150.21 at Sibley, Lindsay & Curr Co.’s store, and a bill of $568 at Burke, EitzSimons, Hone & Co.’s store, in Rochester, N. Y., for goods of a similar character to those purchased of the plaintiff. She testified that she bought hosiery at Wanamaker’s, because they did not have in Rochester the kind she wore, yet she bought different kinds of hose at the Rochester stores, and was well supplied at the time she purchased the goods in question. She also testified that she -had towels in the house, but she bought towels of the plaintiff, because she thought they were a bargain. The defendant’s salary was $2,000 a year. Out of this amount he gave his wife $1,500 a year in monthly installments of $125 for the purpose of maintaining the household and providing herself with such things as she needed. The court submitted these two questions to the jury: First, to whom was the credit given for the articles purchased by Mrs. Weaver? and, second, were the articles purchased by her necessaries? The court charged the jury that the presumption, in the absence of proof to the contrary, is that Mrs. Weaver made these purchases on her husband’s credit, but this presumption might be overcome by proof that the articles were not nec*394essaries, and that Mrs. Weaver was abundantly supplied with all such necessary articles. These questions, which were controverted upon the trial, were purely questions of fact, and were submitted to the jury in a clear and impartial charge by the learned judge who presided, and there was ample evidence to sustain the verdict.
Schouler, Husb. & Wife, § 126, lays down the rule that:
_ “The claim for a wife’s necessaries involves two elements: Articles furnished must be of the suitable class, such as food, dresses, or medical attendance; and, furthermore, of that class the wife must be destitute of such supply as befits her condition and the means and station of her husband.”
At section 107 the author also says that:
“Not only is the husband permitted to show that articles in controversy were not such as can be considered necessaries, but he may show that he supplied his wife himself, or by other agents, or that he gave her ready money to make the purchase. This is on the principle that the husband has the right to decide from whom and from what place the necessaries shall come, and that, so long as he has provided necessaries in some way, bis marital obligation is discharged, whatever may be the method he chooses to adopt. Accordingly, in the class of cases which we are now considering, namely, where the spouses 'dwell together, so long as the husband is willing to provide necessaries at his own home, he is not liable to provide them elsewhere. In general, while the spouses live together, a husband who supplies his wife with necessaries suitable to her position and his own is not liable to others for debts contracted by her on such an account without his previous authority or subsequent sanction.”
Cromwell v. Benjamin, 41 Barb. 558; Bloomingdale v. Brinckerhoff (Com. Pl.) 20 N. Y. Supp. 858; McQuhae v. Rey (Com. Pl.) 23 N. Y. Supp. 16; Arnold v. Allen, 9 Daly, 198; Schwarting v. Bisland, 4 Misc. Rep. 534, 24 N. Y. Supp. 700; Hatch v. Leonard, 71 App. Div. 32, 75 N. Y. Supp. 726. It will be seen from these authorities that the husband will not be liable for goods purchased by his wife without his knowledge or consent, if such goods are purchased from one with whom there have been no previous dealings by the wife on the credit of the husband, provided the husband has suitably supplied his wife with such necessaries, or with the money to purchase them. A merchant, under such circumstances, supplies goods to the wife at his peril, if the husband is guilty of no neglect in furnishing necessaries. It is not enough to show simply that the merchant furnished necessaries, but it must appear that the husband, whose duty it was to provide them, had failed to discharge that duty. The law presumes, when the wife purchases necessaries for herself, that she has the authority of her husband to- make the purchases and to pledge his credit. It is the cohabitation and marital relation of the parties upon which the law imposes the duty of the husband to provide his wife with necessaries. His failure to perform that which the law requires of him confers upon her the authority to purchase upon his credit necessaries for herself and family. In Cromwell v. Benjamin, supra, it was held that a husband is legally bound for the supply of necessaries to his wife so long as she does not violate her duty as wife, and he may discharge this obligation by supplying her with necessaries himself, or by his agents, or by giving her an adequate allowance of money, and then he is not liable to a tradesman who, without his authority, furnishes her with necessaries, Assum*395ing that these goods were necessaries, the question is, were they sold upon the credit of the husband or the wife? The rule is well settled, that where a tradesman furnishes goods to the wife, and gives her credit, upon her promise to pay for the same, the husband is not liable, even where the goods were purchased for the benefit of the whole family, including the husband. Tiemeyer v. Turnquist, 85 N. Y. 516, 39 Am. Rep. 674; Jones v. Fleming, 104 N. Y. 433, 10 N. E. 693; Von Mallen v. Fuhrmann, 56 Hun, 402, 9 N. Y. Supp. 878; Byrnes v. Rayner, 84 Hun, 200, 32 N. Y. Supp. 542; O’Connell v. Shera, 66 App. Div. 468, 73 N. Y. Supp. 231; Dickinson v. Ensign (N. Y.) 25 N. E. 5. Chancellor Kent lays down the rule that, if a tradesman furnishes the goods to the wife, and gives the credit to her, the husband is not liable, though she was at the time living with him: 2 Kent, Comm. 146. Rodgers, in his work on Domestic Relations (section 222), lays down the following rule:
“But in any case, before there can be a right of recovery, the tradesman furnishing the necessaries must sell the same to the wife with the intention of binding the husband. If he extend credit to her alone or personally, this will preclude the idea of a contract upon the faith of the liability of the husband, and he will not be bound.'"’
By chapter 381 of the Laws of 1884, all disabilities of a married woman to make valid contracts were removed, and she became invested with all the powers of a feme sole to make contracts, and bind herself thereby. In O’Connell v. Shera, supra, the court held that, while it is true that the presumption is that the husband is liable for necessaries furnished to a wife, yet the wife has a complete right to contract on her personal liability even for necessaries; and, where there is a conflict of evidence as to whom the credit was given, the question should be submitted to the jury. In Tiemeyer v. Turnquist, supra, the wife was held liable for a purchase of groceries on her own credit, although the purchase was made for the benefit of the whple family, including the husband. Judge Finch, in speaking for the court, says:
“Xo law prescribes or limits the kind or character of property which she may acquire, nor does it dictate what she shall do with it when it becomes her own. If it was money or land, she might consume it in the support of her family, and it is none the less her separate property because she chooses not to hold it as such, but consumes it for the benefit of others, as well as herself. It is enough that - it is hers; hers to keep, or give away, or sell, or consume in the support of her family. It may now be stated broadly, as a rule both of law and justice, that the married woman who buys property which becomes her own is liable for the purchase price. She who buys must expect to pay.”
It seems to me that, if the plaintiff intended to make the defendant liable, he would have communicated with him before he sold his wife the goods. If a merchant sells to a married woman a large bill of goods upon the credit of her husband, who lives several hundred miles away, and is a stranger to the merchant, he ought, with common prudence, to inquire of the husband whether she has his consent for the order she has given. If the plaintiff had so inquired in this case, it is evident that the defendant would have told him not to trust his wife. But no such inquiry was made. On the contrary. *396it appears from the evidence that plaintiff made the contract with' the defendant’s wife, sold her the goods, and gave her the credit. She was the person trusted, and the plaintiff cannot now shift the liability upon the husband.
I have examined the various exceptions taken to the charge and' refusals to charge, and to the rulings on questions of evidence at the-trial, and find none which requires a reversal of the judgment.
■ The judgment and order appealed from should be affirmed, with, costs.
McLENNAN, J., concurs.